        Case 3:18-cv-01587-JD Document 78 Filed 03/04/19 Page 1 of 4



 1   JOSEPH H. HUNT
     Assistant Attorney General,
 2   United States Department of Justice, Civil Division
 3   AUGUST E. FLENTJE
     Special Counsel
 4   WILLIAM C. PEACHEY
     Director, Office of Immigration Litigation, District Court Section
 5   GISELA A. WESTWATER
     Assistant Director
 6   STACEY I. YOUNG
     Senior Litigation Counsel
 7
     P. ANGEL MARTINEZ
 8   Trial Attorney

 9     P.O. Box 868, Ben Franklin Station
       Washington, DC 20044
10     Telephone: (202) 598-8085
       Facsimile: (202) 305-7000
11     Email: Angel.Martinez2@usdoj.gov
12   Attorneys for Defendants
13
                                 UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA

15   FARANGIS EMAMI, et al.,                        Case No. 3:18-cv-01587-JD
16                    Plaintiffs,
                                                    JOINT STIPULATION AND [PROPOSED]
17         v.                                       ORDER FOR DEADLINE TO ANSWER OR
                                                    OTHERWISE RESPOND TO THE SECOND
18   KIRSTJEN NIELSEN, et al.,                      AMENDED COMPLAINT
19                    Defendants.                   Judge: Hon. James Donato
20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER
     FOR DEADLINE TO ANSWER OR OTHERWISE
     RESPOND TO THE SECOND AMENDED COMPLAINT
     18-cv-01587-JD
        Case 3:18-cv-01587-JD Document 78 Filed 03/04/19 Page 2 of 4



 1
            Pursuant to Civil Local Rule 7-12, the parties, by and through their respective counsel,
 2
     hereby agree and stipulate as follows:
 3
            WHEREAS, On February 4, 2019, the Court ruled on Defendants’ motion to dismiss
 4
     Plaintiff’s First Amended Complaint, allowing Plaintiffs to amend their complaint by February
 5
     25, 2019.
 6
            WHEREAS, On February 20 2019, Defendants filed a motion to consolidate in Pars
 7
     Equality Center, et al. v. Mike Pompeo, et al., 18-cv-7818-JD (“Pars”), see Pars, Doc. 91.
 8
            WHEREAS, On February 23, 2019, Plaintiffs filed a Second Amended Complaint, Doc.
 9
     75, and the exhibits thereto on February 25, 2019, Doc. 77.
10
            WHEREAS, On February 26, 2019, Defendants filed a motion to consolidate in this case,
11
     see Doc. 76.
12
            NOW THEREFORE, the parties hereby agree and stipulate that:
13
            1.      The deadline for Defendants to answer or otherwise respond to the Second
14
     Amended Complaint is set for 21 days from the date the Court resolves the motions to
15
     consolidate, with a response to the Second Amended Complaint needed if the Court denies
16
     consolidation or orders a form of consolidation that does not require the filing of a single
17
     consolidated complaint.
18

19
20
            ///
21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER
     FOR DEADLINE TO ANSWER OR OTHERWISE
     RESPOND TO THE SECOND AMENDED COMPLAINT
     18-cv-01587-JD
                                            1
       Case 3:18-cv-01587-JD Document 78 Filed 03/04/19 Page 3 of 4


 1
     IT IS SO STIPULATED.
 2
     Dated: March 4, 2019         JOSEPH H. HUNT
 3                                Assistant Attorney General
                                  United States Department of Justice, Civil Division
 4

 5                                WILLIAM C. PEACHEY
                                  Director
 6                                Office of Immigration Litigation, District Court Section
 7                                GISELA A. WESTWATER
                                  Assistant Director
 8

 9                                STACEY I. YOUNG
                                  Senior Litigation Counsel
10
                                  By: /s/ P. Angel Martinez        z
11                                P. ANGEL MARTINEZ
                                  Trial Attorney (NYBN 5009790)
12                                U.S. Department of Justice, Civil Division
                                  Office of Immigration Litigation,
13                                District Court Section
                                  P.O. Box 868, Ben Franklin Station
14                                Washington, DC 20044
                                  T: (202) 598-8085
15                                F: (202) 305-7000
                                  Angel.Martinez2@usdoj.gov
16
                                  Attorneys for Defendants
17

18
                                  /s/ Sirine Shebaya
19                                SIRINE SHEBAYA (pro hac vice)
                                  MUSLIM ADVOCATES
20                                P.O. Box 34440
                                  Washington, DC 20043
21
                                  Telephone: (202) 897-2622
22                                Facsimile: (202) 508-1007
                                  sirine@muslimadvocates.org
23
                                  Attorney for Plaintiffs
24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER
     FOR DEADLINE TO ANSWER OR OTHERWISE
     RESPOND TO THE SECOND AMENDED COMPLAINT
     18-cv-01587-JD
                                            2
        Case 3:18-cv-01587-JD Document 78 Filed 03/04/19 Page 4 of 4


 1
                                     CIVIL LOCAL RULE 5-1(i)(3)
 2
            Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3
     document has been obtained from each of the signatories hereto.
 4

 5                                                      /s/ P. Angel Martinez
                                                        P. Angel Martinez
 6

 7
                                          [PROPOSED] ORDER
 8
            Pursuant to stipulation, and for good cause shown, the Court hereby ORDERS that the
 9
     deadline for Defendants to answer or otherwise respond to the Second Amended Complaint is
10
     due 21 days from the date the Court resolves the motions to consolidate, with a response to the
11
     Second Amended Complaint needed if the Court denies consolidation or orders a form of
12
     consolidation that does not require the filing of a single consolidated complaint.
13

14
            Dated: _____________, 2019
15

16

17
                                                   Hon. James Donato
18                                                 United States District Judge
                                                   for the Northern District of California
19

20
21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER
     FOR DEADLINE TO ANSWER OR OTHERWISE
     RESPOND TO THE SECOND AMENDED COMPLAINT
     18-cv-01587-JD
                                            3
